Citation Nr: 0510413	
Decision Date: 04/12/05    Archive Date: 04/21/05

DOCKET NO.  02-08 867A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUE

Entitlement to an increased rating for service-connected 
pseudofolliculitis barbae (PFB) with keloids, currently 
evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L.A. Rein, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1982 to 
October 1985 and from November 1985 to June 1990.

This case comes to the Board of Veterans'Appeals (Board) on 
appeal from rating decisions by the RO in Roanoke, Virginia.  
During the pendency of this appeal, in a September 2003 
rating decision, the RO increased a 30 percent rating which 
had been in effect for PFB with keloids to 50 percent.  The 
veteran initially requested a hearing by a Decision Review 
Office, but later withdrew his hearing request.


FINDINGS OF FACT

The PFB with keloids, is manifested non-tender 6.5 centimeter 
long by .5 to 1 centimeter wide keloid type raised scar on 
the veteran's right cheek and 1 centimeter by .5 centimeter 
scar on the left cheek and distortion of the cheeks without 
underlying tissue loss or marked discoloration or color 
contrast


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for (PFB) 
with keloids have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7813 (2002); 
Diagnostic Codes 7800, 7813 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change with the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  See, 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  This law eliminates the 
concept of a well-grounded claim, and redefines the 
obligations of VA with respect to the duty to assist.  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  The final rule implementing the 
VCAA was published on August 29, 2001.  66 Fed. Reg. 45,620-
32 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)). 

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  The 
Court made a conclusion similar to the one reached in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related 
Board regulation, 38 C.F.R. § 19.9).   The Court found that 
the 30-day period provided in § 3.159(b)(1) to respond to a 
VCAA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.   With 
respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).   
Section 701 of the Act contains amendments to 38 U.S.C. §§ 
5102 and 5103.   The Act contains a provision that clarifies 
that VA may make a decision on a claim before the expiration 
of the one-year VCAA notice period.   Veterans Benefits Act 
of 2003, P.L. 108- __, Section 701 (H.R. 2297, December 16, 
2003).

The record reflects that VA has made reasonable efforts to 
notify the veteran of the information and evidence needed to 
substantiate his claim.  The veteran was provided with a copy 
of the rating decisions noted above, a July 2002 statement of 
the case and supplemental statements of the case dated in May 
2003 and September 2003.  He was furnished a VCAA letter in 
September 2001.  These documents, collectively, provide 
notice of the law and governing regulations, as well as the 
reasons for the determination made regarding his claim.   By 
way of these documents, the veteran was also specifically 
informed of the cumulative evidence already having been 
previously provided to VA or obtained by VA on his behalf.  
The September 2001 letter informed the veteran of what 
evidence VA would obtain.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Additionally, the veteran has undergone 
several VA examinations.   All available records have been 
obtained and associated with the claims folder.  

The Board notes that the VCAA letter was mailed to the 
veteran subsequent to the appealed rating decision in 
violation of the VCAA and the veteran was not specifically 
informed to furnish copies of any pertinent evidence in his 
possession pertinent to his claims not previously submitted 
as required by 38 C.F.R. § 3.159.  

The Board, however, finds that in the instant case the 
veteran has not been prejudiced by this defect.  In this 
regard, the Board notes the veteran was provided notice of 
the division of responsibility in obtaining evidence 
pertinent to his case and ample opportunity to submit and/or 
identify such evidence.  No additional evidence appears 
forthcoming.  Therefore, under the circumstances, the Board 
finds that any error in the chronological implementation of 
the VCAA is deemed to be harmless error.  VA has satisfied 
both its duty to notify and assist the veteran in this case 
and adjudication of this appeal at this juncture poses no 
risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

Factual Background

Service medical records reflect treatment for PFB.  On 
separation medical examination, the veteran's skin was noted 
as normal and the veteran denied having any skin disease.  

Private medical records from May 1994 to February 1998reflect 
evaluation and treatment for inflamed keloids and PFB. 

At a February 1999 VA examination the only symptom the 
veteran had at this time was occasional tenderness in the 
lesions.  Upon examination, the examiner noted that the 
veteran had prominent keloids located in a stellate manner on 
both sides of his face.  The linear part of the keloid being 
about one centimeter in length.  The areas of involvement 
were about three by five centimeters on both the right and 
left mandibular area of the face.  There was no exquisite 
tenderness and the lesions were dermal in origin and not 
fixed to muscle or anything below the skin surface.  The 
lesions were quite firm, definitely keloidal in nature and 
the color of skin in this area was slightly darker in 
pigmentation than the rest of the face.  Definite 
disfigurement was noted as there was hair loss over the 
keloids.  The examiner reported it was therefore not a 
problem to see the prominence of these keloids.    Color 
photographs were taken of the involved are and these 
photographs have been reviewed by the Board.  The examiner 
diagnosed bilateral stellate keloids involving the mandibular 
area of skin on both sides of the face, with area involvement 
at least three by five centimeters in length.

Private medical records in September 1999 to November 1999, 
from G.A. N., MD reflect treatment for mulitiple keloids on 
the veteran's face.  The veteran reported having good results 
with prior cortisone injections.  On examination, keloids 
were noted on both sides of his face measuring about one 
centimeter to four or five centimeters with one area of 
hypopigmentation from prior injections.   Dr. N. diagnosed 
scar and keloid.  

In December 1999, the veteran began treatment with S.P. F., 
MD, a private physician, for keloids.  The veteran stated 
that approximately ten years ago he developed significant 
folliculitis of the face secondary to his beard.  The doctor 
noted that there are large areas over the mandibular angle 
bilaterally, more prominent on the right than the left side.  
The doctor gave the veteran Kenalog injections and warned 
that he may have some loss of pigment secondary.  

In February 2000, the veteran was treated by T.J. S., MD for 
follow-up after his last treatment.  Dr S. reported that the 
veteran had previously undergone steroid injection of 
hypertrophic scarring of the right and left cheek with Dr. F.   
Dr. S. gave him an injection of Kenalog along the linear scar 
of the right cheek and in the smaller scar of the left cheek.  
The veteran was to return in approximately six weeks.

In March 2000, the veteran saw Dr. F. who reported that his 
wounds were doing extremely well with some remaining hard 
areas.  The doctor injected his right and left side with 
Kenalog injections.  The veteran was to return in two to 
three months or call if he needed no further injections.

The veteran was seen in May 2000 by Dr. F. who reported 
continued good results from the Kenalog injections.   The 
veteran stated that he was very pleased with what they had 
obtained so far.  The doctor injected Kenalog into three very 
small areas on the veteran's right cheek.  

The veteran in September and October 2000 complaining of 
itching and thickened scars.  Both times the doctor gave him 
Kenelog injections mostly in the right lateral mandibular 
area, but a small amount was also given on the left side.  
The veteran was instructed to return in eight weeks.  

During a VA physical examination in January 2001, the veteran 
was found to have keloids on both sides of his face, smaller 
then previously noted as injections had reduced the size of 
the lesions.  The examiner reported that the veteran had loss 
of pigment in the areas of injection.  The examiner opined 
that he could not tell when the keloids began, that they 
could have been related to the in service PFB because they do 
see this Keloid formation occurring occasionally.

In a February 2001 decision, the RO granted service 
connection for PFB with keloids.  A 10 percent evaluation was 
assigned effective November 24, 1998.

In March 2001, Dr. N. stated that the veteran had a five 
centimeter linear scar/keloid on his right check with 
adjacent hypopigmented areas measuring 1.7 by 0.7 
centimeters, 7 millimeters and 5 millimeters.  On his left 
check, the scar was less apparent but induration is present, 
with some hypopigmented to depigmented areas measuring 5 
millimeters and 7 millimeters.  

Received in February 2001 was a March 2000 statement from Dr. 
F., which is to the effect that the veteran had scars on his 
face that had a marked color contrast, which would be 
permanent in nature.  

In a September 2001 rating decision letter, the RO granted a 
30 percent rating for the service-connected PFB with keloids.

In June 2002 Dr. F. indicated that the veteran had bilateral 
keloid scarring of the face and had marked bilateral 
disfigurement as a result of the keloids.     

In a November 2002 VA examination, the veteran reported that 
he had constant skin problems.  He stated that he could not 
shave himself, as it caused bleeding; therefore he went to a 
barber.  The veteran also stated that his rash was always 
itchy and he sometimes felt like his face was on fire.  He 
stated that he felt very self-conscious about his face and 
saw a dermatologist every two months for this problem.  

On physical examination, the examiner reported that the 
veteran had a 6.5 centimeters long by .5 to 1 centimeter wide 
keloid type scar on his right cheek.  The scar on the right 
cheek is raised by 1centimeter.  The scar on the left cheek 
was 1centimeter by .5 centimeter wide.  None of the scars 
were tender to the touch.  It was also noted that the veteran 
had scattered discrete pustules occurring in the ostia of the 
hair follicules of his chin along with erythematous 
follicular papules.  Five color pictures are attached to the 
claims file.  The examiner diagnosed was folliculitis barbae, 
unsightly scars with keloid formation or scar on right cheek.  

In a June 2003, letter Dr. F. reported that the veteran had 
longstanding difficulties with keloids of the right and left 
cheek with permanent distortion secondary to keloid 
formation.  The doctor noted there was significant asymmetry 
and distortion of both cheeks and referred to prior submitted 
pictures.  

In a September 2003 rating decision, the RO granted a 50 
percent rating for the service-connected PFB with keloids, 
effective November 24, 1998.  

Analysis

The veteran contends that his service-connected PFB with 
keloids skin disability is more disabling than currently 
evaluated.   The veteran's statements regarding the severity 
of his service-connected disability are deemed competent with 
regard to the description of symptoms.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  However, these statements 
must be considered with the clinical evidence in conjunction 
with the appropriate rating criteria

In the case of an original rating the Board must consider 
whether a compensable rating is warranted for any period 
since the effective date of service connection. It must be 
determined whether the case warrants the assignment of 
separate ratings for the disability for separate periods of 
time, based on the facts found, a practice known as "staged" 
ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A § 1155 (West 2002); 38 C.F.R. 
Part 4 (2004).   Separate diagnostic codes identify the 
various disabilities.  In September 2003, the RO granted an 
increased rating of 50 percent for a service-connected skin 
disability of PFB with keloids, effective November 24, 1998, 
in accordance with the criteria set forth in the VA's 
Schedule for Rating Disabilities.  38 C.F.R.§ 4.118, 
Diagnostic Codes 7813-7800 (2004). 

During the course of this appeal, the rating criteria for the 
skin were revised and became effective on August 30, 2002.  
See 67 Fed. Reg. 49590-49599 (July 31, 2002) (codified as 
amended at 38 C.F.R. §§ § 4.118 Schedule of ratings-skin)
67 Fed. Reg. 49590 (2002) (codified at 38 C.F.R. § 4.118).  
The new criteria are only applicable to the period of time 
since their effective date.  VAOPGCPREC 3-2000.  See also 
VAOPGCPREC 7-2003.  The RO has to evaluate the veteran's skin 
disability under both the new and old rating criteria.  

Under the old criteria, in effect prior to August 30, 2002, 
disfiguring scars of the head, face, or neck were evaluated 
as follows: A 50 percent rating was assigned for disfiguring 
scars of the head, face, or neck that were complete or 
exceptionally repugnant deformity of one side of the face or 
marked or repugnant bilateral disfigurement.  38 C.F.R. § 
4.118, Diagnostic Code 7800, 7813 (2002).

Note: When in addition to tissue loss and cicatrization, 
there is marked discoloration, color contrast or the like, 
the 50 percent rating under Code 7800 may be increased to 80 
percent, the 30 percent rating to 50 percent, and the 10 
percent rating to 30 percent.  The most repugnant, 
disfiguring conditions, including scars and diseases of the 
skin, may be submitted for central office rating, with 
several unretouched photographs.  Id.

The new rating criteria, effective August 30, 2002, provide 
revised ratings under Diagnostic Code 7800 for disfigurement 
of the head, face, or neck.   Under the new ratings, an 80 
percent evaluation is warranted with visible or palpable 
tissue loss and either gross distortion or asymmetry of three 
or more features or paired sets of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips), or; with six or more characteristics of disfigurement.  
A 50 percent rating is warranted for visible or palpable 
tissue loss and either gross distortion or asymmetry of two 
features or paired sets of features (nose, chin, forehead, 
eyes (including eyelids), ears (auricles), cheeks, lips), or; 
with four or five characteristics of disfigurement.  
38 C.F.R. § 4.118, Diagnostic Code 7800 (2004).  

Under note (1), the 8 characteristics of disfigurement for 
purposes of evaluation under § 4.118, are: a scar 5 or more 
inches (13 or more cm.) in length; scar at least one- quarter 
inch (0.6 cm.) wide at widest part; surface contour of scar 
elevated or depressed on palpation: scar adherent to 
underlying tissue; skin hypo-or hyper- pigmented in an area 
exceeding six square inches (39-sq. cm.); skin texture 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.); underlying soft 
tissue missing in an area exceeding six square inches (39-sq. 
cm.); skin indurated and inflexible in an area exceeding six 
square inches (39- sq. cm.).  Under note (3) the adjudicator 
is to take into consideration unretouched color photographs 
when evaluating under these criteria.  Id.  

The November 2002 VA examination showed a 6.5 centimeter long 
by .5 to 1 centimeter wide keloid type raised scar on the 
veteran's right cheek and 1 centimeter by .5 centimeter scar 
on the left cheek.  However, the scars were not tender and 
there was no evidence of underlying tissue loss or 
discoloration or color contrast marked.  Dr. F. in June 2003 
indicated that the veteran had permanent distortion.  
However, the distortion was confined to the cheeks.

With regard to the old criteria of Diagnostic Code 7800 and 
7813, the evidence does not demonstrate that the veteran has 
tissue loss and cicatrization in addition to marked 
discoloration, color contrast or the like.   A higher rating 
is therefore not warranted under the old code.  38 C.F.R. § 
4.118, Diagnostic Code 7800, 7813 (2002).  As to the revised 
rating criteria effective August 2002, the evidence does not 
show visable or palpable tissue loss and either gross 
distortion or asymmetry of three or more features or paired 
sets of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips), or; with six or 
more characteristics of disfigurement.  Thus, a higher rating 
is not warranted under the revised code.   38 C.F.R. § 4.118, 
Diagnostic Code 7800 (2004).  

The Board has also considered whether the veteran is entitled 
to a "staged" rating. The currently assigned 50 percent 
rating was granted, effective from the date of service 
connection.  There is no evidence of a more severe level of 
skin disability at any time since the effective date of 
service connection.  Therefore, under either the new or the 
old criteria, the manifestations of the veteran's skin 
disability do not exceed the criteria for a 50 percent 
rating.  As the preponderance of the evidence is against the 
claim for a higher rating for a skin disability, the benefit-
of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b).


ORDER

A rating in excess of 50 percent for pseudofolliculitis 
barbae (PFB) with keloids is denied.


	                        
____________________________________________
	ROBERT P. REGAN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


